COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                   ORDER OF ABATEMENT

Appellate case name:        Amier Gantt v. Harris County Central Technology Services,
                            Harris County, & Terry Ortiz

Appellate case number:      01-19-00263-CV

Trial court case number:    2017-54479

Trial court:                281st District Court of Harris County

        This is an appeal from the dismissal of an employment discrimination claim filed
by Amier Gantt. The appellate record indicates that Gantt died in September 2018, during
the pendency of the underlying litigation. On February 1, 2019, Harris County filed a
jurisdictional plea arguing that the case should be dismissed because Gantt’s death
extinguished his claim. On February 7, 2019, Gantt’s counsel filed a “Notice to the Court:
Suggestion of Death” and Affidavit, informing the trial court that Gantt had died, that his
wife desired to continue the litigation, and that she was to be appointed the administrator
of his estate. Counsel’s affidavit further stated that the wife’s assignment as the
administrator of the estate in probate court was delayed due to difficulty obtaining a
certificate of death. On March 4, 2019, the trial court entered the appealed-from order
dismissing Gantt’s claim on Harris County’s plea to the jurisdiction.
        On April 4, 2019, a notice of appeal was filed for “Gantt and his Estate.” The
briefing on appeal has been filed by Gantt’s spouse as the purported representative of
Gantt’s estate. Because it appears the appealed-from order was entered before an
administrator of Gantt’s estate was named, the record is incomplete as to whether Gantt’s
wife is the correct party as the representative of his estate. See Stumhoffer v. Perales, 459
S.W.3d 158, 161–63 (Tex. App.—Houston [1st Dist.] 2015, pet. denied) (indicating court
should grant leave to amend notice of appeal to include new administrator of estate when
final judgment was signed before administrator’s appointment).
       Accordingly, we withdraw this appeal from submission, abate the appeal, and
remand to the trial court for further proceedings. The trial court shall conduct a hearing to
determine (1) whether Gantt’s wife is the representative of Gantt’s estate and (2) the correct
party pursuant to Texas Rule of Civil Procedure 151. See TEX. R. CIV. P. 151 (“If the
plaintiff dies, the heirs, or the administrator or executor of such decedent may appear and
upon suggestion of such death being entered of record in open court, may be made plaintiff,
and the suit shall proceed in his or their name.”). The trial court is directed to reduce its
findings to writing and to have a supplemental clerk’s record containing those findings,
and any other material documents, filed with the Clerk of this Court, together with a
reporter’s record from the hearing, within 60 days of the date of this order. The court
coordinator of the trial court shall set a hearing date and notify the parties.
        The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when the supplemental
clerk’s record and reporter’s record of the hearing are filed with the Clerk of the Court. The
Court will also consider an appropriate motion to reinstate the appeal filed by either party,
or the court may reinstate the appeal on its own motion.
       It is so ORDERED.

Judge’s signature:   /s/ Amparo Guerra
                     Acting individually


Date: February 4, 2021